Citation Nr: 0522898	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for ligament 
laxity of the left knee, post-operative medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1978 to May 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in St. Louis, 
Missouri, which denied an increased rating for a left knee 
disability.  In a February 2003 decision, the RO awarded a 
separate 10 percent disability rating for instability of the 
left knee following meniscal surgery.  

In a March 2005 hearing before the undersigned Veterans Law 
Judge at the RO, the veteran clarified that he wanted to 
withdraw his appeal for entitlement to a rating in excess of 
10 percent for degenerative joint disease of the left knee.  
38 C.F.R. 20.204(b) (2004) (providing that a claimant may 
withdraw an appeal on the record at a hearing).

The July 2002 decision also denied entitlement to service 
connection for a right knee disability.  The veteran 
submitted a notice of disagreement.  The RO issued a 
statement of the case, and a supplemental statement of the 
case after receiving additional evidence during the appeal 
period.  The veteran did not submit a substantive appeal, and 
the issue has not been certified for appeal.  The appeal is 
not perfected in the absence of a substantive appeal.  
Fenderson v. West, 12 Vet. App. 119, 131 (1999); VAOPGCPREC 
09-99, 64 Fed. Reg. 52,376(1999).  At his recent hearing, the 
veteran clarified that the only issue he wished to appeal was 
that related to the evaluation of instability in his left 
knee.

In February 2004, the veteran submitted a statement and 
raised the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
RO has not yet adjudicated this issue; therefore, it is 
referred to the RO for appropriate action and initial 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his March 2005 hearing the veteran testified that he 
received recent treatment for his left knee disorder at the 
VA medical center (VAMC) in St. Louis, Missouri, which 
included injections in his left knee.  He specifically 
reported treatment in February 2005, and treatment scheduled 
in June 2005.  The claims folder contains VA treatment 
records dated until February 2004 but does not contain any 
current treatment records.  VA has an obligation to obtain 
the treatment records.  38 U.S.C.A. § 5103A(c).

Additionally, the veteran reported that he is in receipt of 
Social Security Disability benefits due in partial part to 
his knee disorder.  The claims folder does not reflect that 
the veteran's records underlying the Social Security 
Administrations determination have been obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  The United States Court of Appeals for 
Veterans Claims has imposed a virtually absolute duty to 
obtain Social Security records.  Woods v. Gober, 14 Vet. App. 
214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).  

The veteran and his representative also contended that the 
most recent examination was inaccurate, in that it reported 
no instability, while a previous examination had documented 
instability.  The veteran continued to experience this 
symptom.  A new examination is needed to clarify whether the 
veteran has instability or subluxation.

In view of the foregoing, this case is remanded for the 
following:

1.  Contact the VAMC in St. Louis, 
Missouri, and request copies of all 
clinical records documenting treatment 
of the veteran's knee knees since 
February 2004.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
left knee disability.  The examiner 
should review the claims folder.  The 
examiner should report whether the 
veteran has instability or subluxation 
of the left knee, and if present, 
express an opinion as to its severity.  
The examiner should provide a rationale 
for this opinion.

4.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




